Citation Nr: 0325354	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1996 
to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision that 
granted entitlement to service connection for irritable bowel 
syndrome, and assigned a 10 percent disability rating from 
December 4, 1997.

The Board notes that in a March 1999 rating decision, the RO 
granted entitlement to service connection for nevi on the 
back, and assigned a noncompensable disability evaluation 
from December 4, 1997.  In January 2000, the veteran 
expressed his disagreement with the disability evaluation 
assigned, and a statement of the case (SOC) was issued in 
January 2003.  However, the veteran did not perfect his 
appeal with regards to this issue.  As such, the issue of 
entitlement to a higher initial disability rating for nevi on 
the back is not currently before the Board on appeal.  See 
38 C.F.R. § 20.200 (2002) (an appeal consists of a timely 
filed notice of disagreement in writing, and after a 
statement of the case has been furnished, a timely filed 
substantive appeal). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, December 
4, 1997.  


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, additional evidentiary development is 
required.  In this regard, the Board finds that a remand is 
necessary because the veteran should be afforded a VA 
examination to determine the current severity of his 
irritable bowel syndrome.  In addition, as will be discussed 
below, it is unclear whether the veteran received the notice 
he is due under 38 U.S.C.A. § 5103(a) (2003).  Therefore, a 
remand is required.

First, the Board finds that giving the veteran another 
opportunity to appear for a VA examination would be 
appropriate.  Review of the claims file indicates that the 
most recent medical evidence of record pertinent to the 
veteran's irritable bowel syndrome claim is a March 1998 VA 
examination report.  The Board notes that the VA examiner did 
not describe the veteran's irritable bowel syndrome 
symptomatology in terms pertinent to the applicable rating 
criteria.  Consequently, it is unclear whether the veteran's 
irritable bowel syndrome is mild, moderate, or severe.  See 
38 C.F.R. § 4.114 (Diagnostic Code 7319) (2002).  Thus, 
because the claims file is devoid of any medical evidence 
regarding the severity of the veteran's irritable bowel 
syndrome since March 1998, the Board finds that the evidence 
of record is stale, and that a new VA examination is 
necessary.  The Board notes that VA has a duty to afford the 
claimant a thorough and contemporaneous medical examination 
that takes into account the records of prior examination and 
treatment in order to assure a fully informed examination.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) (contemporaneous examination 
required for purposes of deciding an increased rating claim); 
VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the 
veteran should be scheduled for a VA examination.

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In this case, it does not appear that the veteran has 
received the specific notice he is due under 38 U.S.C.A. 
§ 5103(a).  Therefore, Board finds that the RO should ensure 
that any notification required under 38 U.S.C.A. § 5103(a) is 
made while the case is at the RO for the additional 
development needed in this case.  In re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for irritable bowel syndrome.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completion of the above actions, 
the veteran should be scheduled for a VA 
gastrointestinal examination for the 
purpose of evaluating the severity of the 
veteran's irritable bowel syndrome.  The 
claims folder, a copy of this remand, a 
copy of all pertinent rating criteria, 
including 38 C.F.R. § 4.114,Diagnostic 
Code 7319 (2003), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  All 
indicated tests and studies should be 
performed.  Clinical findings should be 
elicited so that the pertinent rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.114 (2002).  In this regard, the 
examiner should specifically note whether 
the veteran's irritable bowel syndrome is 
mild, moderate, or severe.  See 38 C.F.R. 
§ 4.114 (Diagnostic Code 7319) (2002).  
The examination report should include a 
complete rationale for all opinions 
expressed.  If the examiner provides an 
opinion that is contrary to one already of 
record, the examiner should point to 
specific findings and/or medical authority 
to explain why his or her opinion differs 
from the opinion(s) already of record.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to the applicable rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  Consideration should be given to 
all pertinent rating criteria under 
38 C.F.R. § 4.114, as well as to 
38 C.F.R. § 3.321(b).  Consideration 
should also be given to whether any 
staged rating(s) should be assigned, see 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  
Additionally, if the veteran does not 
appear for the scheduled examination, 
the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2002).  The veteran and 
his representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

